Case 1:93-cr-00180-LAK Document 983 Filed 09/16/20 Page 1 of 4

UNITED STATES DISTRICT Cour Tl

 

SOUTHERN DISTRICT. CF NEW YORK

 

 

MaAtimun ABGuHALIMA_.,

 

 

 

ant
v. inevan Ciyil Acton tee 20 cv. 334 _
, . ChA Ke
unided_ Gates oF Amnirica., Crinmal Case Ne. Qacce yka
Respondant UAK)

 

 

DEFEnDaNTs ORIECTWN To THE

 

GavERNMENT RESponse.

 

The movant-defendand, Mahood Abauhal'ma, beeby objects ee

 

fe dhe. Government's _leHec document «12 dated Avpust 13. 2020.0.

 

 

 

 

The Governmand ia ihe response th debe ete dont: 54e. motien,

 

theless cated. Arggut 2 2020 and _clefe dank received it by
Ls, Postel Seece. on Apult 28, 2020 Stated +had the

 

"Deendauite aguesthat his statence for ustap and Cat | ying

 

 

a detvuctivé_device_in_Furtherance of a Crime of via lance

 

 

in vialeban of Title 19, enited tates Code, Section WH ee)

 

 

 

ie

Count Nine Shaul be Vacated,” (noc wrend ‘2 pape Fn 1oFA)..

 

Affercuaule, lhe Govemnorend Stated that:
" fs where. did the Court supeest that the Penattes Far

Cound Echt and Count Nine _otould merge or Otherwise
_loecome one. offense forthe f upose oF the defendants
C2255," Doce cumenk 12 pace 0 2 0F2).

 

               

 

 

 

 

 
Case 1:93-cr-00180-LAK Document 983 Filed 09/16/20 Page 2 of 4

 

 

The Gievemmenit—wsayebacause tn the Code
mematandem aad order, the. Covrd Specif re aly stated

 

that " assaulhap a Federal OFFicec_in vidlation OF

 

this Subsectin is a Come of vialance under sech'on

 

f

 

G1.b ey 3CA)s elemen? Clause,

Thus the Court Luked he Fredicate Offense Fat

 

Count Nine_unth section DA eas _definitun oF a

 

Came._of vialauce ato Ayct Conviethan Phase wot

 

 

Fivine the Movant A hendand timely a nd adeauate Ydtic?e
Shad there ts a_nexis between the Hredicate ae Fac

 

Count _ Nine, and section FAH (314i olefin tun OF a Cope

 

of Violance « Put differently that the Moavant tuas chayped

 

with, and ewhat hhe Couit Memacandum and Orley Says the

 

 

Movent_tc hewn setenced fic _in_tesard ta Count Nine,

 

te Feo i ‘Herent Phusgs- ‘ because the eas beteseeca bh; [O-
Predicate offense for Cound Nive and WH o3)(A)'. letinthon

 

ok Cume of. Violance clare nat establirhed Pre i) & the

 

GIs Conuchian, Net tuJsat it cLeaily exabliched Laud

 

Cbueer: the movant tas Comicded for Cound AUAE .2+

 

 

- ~

The Le Zndeotswal.. require nstads OF Fi fac f & Po

 

aw botice and. OL apoorteunyly b he Jd SEE Méeltyex2s

 

v, Eldrighe, “IM US BO 325 C1476)

 

exalainine Uhal the CSTCHKE ee AL Pocesr requies

 

a

Trnely. and adeuak notice,. . LA this Case, the movie.

 

 

 

_h

 

 

 

 
Case 1:93-cr-00180-LAK Document 983 Filed 09/16/20 Page 3 of 4

 

did Yok feéCaive Euely aad adegudle notice
that there tas 0 Nexis ho beveon the

fo rodicate Offfevse fox Couat nine and
Section 924 e4)Ca)| defines oF Crime .
OF violence.

 

 

 

 

 

 

—

J Swear or afew undy fealty ot fi eyury, under
united Chole, law that ay above chateonerls Arve.
true and Cove tt __ AS ULL “8 Bo and IS bye ro € el... -:

 

 

 

 

 

 

 

 

 

 

 

 

| ~-—}--—4 oF i a

_ OePhembey 3 | 2026 A OVA
_ Date | ___Mahovud — Alwouhabiong
Rap a2 064054

L ys. Pe arbanbary — max.

ce __ P.d. BOX ¥Soo0
Florence (0 Qi226

 

 

 

 

 

 

 

 

 

 

 

f
(
1
Cu |

 
Case 1:93-cr-00180-LAK Document 983 Filed 09/16/20 Page 4 of 4

 

CEA (FICO. CF SERVICE

 

 

 

I Ma nud Abaubals ‘oa, bel cenity unde. Penalty

 

Gf Peyuty that on Vepleuber_3"72a20_L_ sewed a

 

 

Capy of “Motionf 4 Op positron ib Government. hespansé
fi Anavantt fule Be) wetbone by united dates

 

Mad oa_the fallous'ag fovllés

 

Clak of Cont _unrted hates District Court -for

 

hhe Southam District of New) York and Ga Ca py a

 

cinited States Attiney? athe _, aut hon Drttih fof /an/

 

Yoyle

 

 

 

 

 

 

 

| |
eptember 3 2020

‘As

facboe

 

 

Pete

Mahone Aboubalinn

 

Ree No. 29064. G54.

 

ues. Reritenka y= MOY

 

P.a. Box R500

 

Florence, Co Zj22b

 

 

 

 

 

 

 

 

 
